DECISION RE MOTION FOR -REHEARING-
BEFORE: Judges LAURETA, KEEP and LANE*
PER CURIAM:
We have considered the petition for rehearing and amend our opinion of April 2, 1983 as follows:
Page 1, line 11: Insert the word "AMENDED" before the word "OPINION".
Page 4: Delete the entire paragraph that commences with the word "Since" on line 1 and ends with the word "jurisdiction." on line 6, and substitute therefore the following paragraph:
*963"The statute regarding the appellate jurisdiction of this Court (1 CMC § 3301) provides for jurisdiction of "all appeals from final judgments, final orders, and final decrees in criminal cases and civil cases and proceedings." On its face, the statute appears to be drafted as broadly as possible. There are no exceptions and no other appellate tribunals. To adopt appellees argument would be to deprive a class of persons such as appellant review of what is readily termed a "proceeding" of the trial court. There is no indication of such intent in the statute nor in the structure of the Commonwealth judicial system. Accordingly, this Court has proper jurisdiction to hear this appeal."
Page 5: Delete the entire paragraph that commences-with the word "If" on line 16 and ends with the word "order." on line 22, and substitute therefore the following six paragraphs:
"In- its Order, the Disciplinary Panel attempts to define the existing rules applicable to the legal practice of trial assistants in several respects. We address each in turn in order to ensure the clarity of our opinion.
"First, the Panel orders that triai assistants are to be bound- by the rules and regulations in existence at the time of the adoption of P.L. 1-5. Th«t trial assistants are so bound is clearly indicated in Art. IV, § 8 of the Constitution and in Section 3 of P.L. 1-5 and is beyond dispute. The order is nothing more than a reiteration of existing rules.
"Second, the Order requires that trial assistants use *964only the designation "Trial Assistant" in the performance of their functions. Under Rule 3(f) of the Rules of Criminal Procedure (reprinted in Trust Territory Code (1965 revision) at preface pages 73-74) "a person ... listed as a trial assistant shall not represent to anyone that he is a lawyer or an attorney-at-law, but may state that he is a duly authorized trial assistant." This limitation is applicable in civil proceedings as well under Rule 23 of the Rules of Civil Procedure (reprinted in Trust Territory Code (1965 revision) at preface pages 63-64). These rules of the High Court apply in the Commonwealth by way of the transitional provisions of Art. IV, § 8. Accordingly, the identical limitation reasserted in the Order is proper.
"Third, the Panel limits the criminal practice of trial assistants to misdemeanors. Under "Amendment No. 1 to Standards of Admission for Attorneys to Practice in the Courts of the Trust Territory", "no Trial Assistants will be permitted to prosecute or defend any criminal case in the Trial Division or Appellate Division of the High Court." This order limited the practice, then, of trial assistants to the Trust Territory district courts. By an Order of the High Court dated May 5, 1978 all felony cases were to be filed in the High Court. Thus, the practice of trial assistants was effectively limited to misdemeanor cases. The Panel's Order is a proper clarification.
"Fourth, the Order allows a judge to remove a trial assistant from further participation in a case if it appears to the judge that a party cannot be adequately represented by a *965trial assistant. Again, this limitation originally appeared in "Amendment No. 1", supra, and is appropriate.
"Lastly, the Panel's Order includes the following:
The very term "Trial Assistant" indicates that the services to be performed are trial oriented and he may not conduct a general law practice such as the drafting of-wills, deeds, contracts, or the giving of legal advice.
However, the only existing rules state:
f. Trial Assistants. Any person who is not a lawyer and who wishes to act as counsel in more than one or two cases a year in the Trust Territory Courts, shall be examined personally by the Trial Division of the High Court, which shall make such investigations as it deems necessary of the person's character and training. If he is found suitable, the Trial Division of the High Court shall order him listed in the Clerk of Courts' office in the District in which he wishes to act principally as a "trial assistant," upon his signing and swearing to the oath set forth in the preceding paragraph. His signed oath, with the certificate of the official administering the oath, shall be filed in the Clerk's office where the trial assistant is listed, and no court having knowledge of this shall require him to take the oath over again except for special cause. ,.A person so listed as a trial aJUistant shall not represent to anyone that he is a lawyer or an attorny-at-law, but may state that he is a duly authorized trial assistant.
Rules of Criminal Procedure 3(f), supra. We are of the opinion that while the limitation sought to be imposed may well be a *966necessary and desirable regulation of the practice of trial assistants, it is nonetheless a limitation which exceeds any reasonable construction of existing rules. Thus, to be of legal effect, it must be promulgated in accordance with Art. IV, § 8 of the Constitution. Accordingly, this restriction on appellant is lifted and the general limitation is stricken from the Order."
Page 8: Delete the paragraph cómmencing with the word "The" and ending with the word "affirmed." and substitute therefore the following paragraph:
"The Order of the Disciplinary Panel is affirmed with the modification set forth in this opinion."
JUDGE ALFRED LAURETA
JUDGE JUDITH N. KEEP
JUDGE ALAN L. LANE